DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed on 12 November 2020.
This office action is made Final.
Claim 1, 7 and 11 have been amended.
Claims 1, 3-11 are pending. Claims 1, 7, and 11 are independent claims.
Note: Two Claim 10s were filed on 6/22/17. Duplicate claim 10 was presented in the claims filed on 6/22/17 and was cancelled in the amendment filed 9/22/17. This office action will examine the first/original claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 7, and 11 recite the limitation “wherein the remote device and the client device have differing: keyboard layouts; keyboard position and dimension information; keyboard correction, completion, suggestion, or prediction algorithms; manufacturing vendors, and combinations thereof”. Applicant stated support can be found in paragraphs 0034. However, after review, Paragraph 0034 nor any other paragraph teaches what is claimed. First, Applicant’s specification does not explicitly or suggest that the remote device and client device having differing keyboard position and dimension information. 0034 only states “Use of the client device keyboard 104 in place of the remote device keyboard 110”. This does not imply that the two keyboard position and dimension information differ. In fact, 0044 disclose the remote keyboard position and dimension information is received by the client and is the same size as the client’s keyboard position and dimension information. In addition, 0034 does not state the different manufacturing vendors for the device; however, 0034 states different software vendors. Software vendors and manufacturing venders are not the same. Furthermore, Applicant’s specification does not provide support that all of elements can be in combination and implemented together. 0034 discloses the device may have a button layout, the device may have a completion, suggestion, or prediction algorithm. 0042 discloses the device has keyboard position and dimension information. However, 0034 OR manufacturing vendors. The Applicant’s specification does not state a device may keyboard layouts; keyboard position and dimension information; keyboard correction, completion, suggestion, or prediction algorithms; AND manufacturing vendors, (in combination). Therefore, the Examiner is unable to find any support/full support within the disclosure in regards of all of the features/subject matter within the mentioned limitations. Therefore, since this language is not described in the specification for the instant application, the examiner is forced to make a broad interpretation for this language as explained. Furthermore, Applicant has not pointed out where the new (or amended) claims are supported within the specification. Thus, since support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported, a prima facie case has been established. See MPEP 2163.04.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.
For examining purposes, the Examiner will the limitation of these claims as ““wherein the remote device and the client device have differing: keyboard layouts; keyboard position and dimension information; keyboard correction, completion, suggestion, or prediction algorithms; manufacturing vendors, or combinations thereof”.
Claims 1, 7, and 11 recite the limitation “wherein the remote keyboard position and dimension information differs from the client keyboard position and dimension information;” Applicant stated support can be found in paragraphs 0034 and 0040. 
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.


Claims 1, 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 7, and 11 recite the limitation “wherein the remote device and the client device have differing: keyboard layouts; keyboard position and dimension information; keyboard correction, completion, suggestion, or prediction algorithms; manufacturing vendors, and combinations thereof”. The Examiner is unable to find in the disclosure a clear, written description explicitly stating that the each device have all of the claimed elements in combinations, used together, and that the two devices differ in which all the claimed elements are different between the two devices. Applicant’s specification disclose some of the elements in each device may have be different, but does not disclose each device has all of these elements in combination and that all of these elements in combination are different between each device. Thus, the specification does not disclose enablement of enabling one in the art to make and use the limitations since the specification does not explicitly explain the elements are used together/in combination and all elements differ between the two devices. Furthermore, since this feature is not clearly described in the specification and/or clearly defined in the claims for the instant application, the examiner is forced to make a broad interpretation for this feature.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (US 9300720, pub. 3/29/2016) in further view of Burgess III et al (Burgess)(US20110231484, 2011) in further view of Copper vs Glass(hereinas “Copper”) (“Control your Android phone with Chrome (Vysor Review)”, 8/25/2015, https://www.youtube.com/watch?v=nwuP6ZzBN-k). Vano et al, US 20140325345, is entered as evidence disclosing iOS is a proprietary system by Apple. 
As per independent claim 1, Qiu et al discloses a method comprises:
establishing a network connection between the remote device and a client device; (FIG 7, 9; Col 6, lines 40-57)
wherein the remote device and the client device have differing: manufacturing vendors, (Col 3, lines : Discloses one device may be running an iOS operation system and the other device running an android system. The Examiner provides, Vano et al, entered as evidence, that the IOS operating system, however, is a proprietary system installed on smartphones, tablets, and other devices manufactured and sold by Apple Inc. In other devices running iOS 
receiving an indication that a keyboard is needed for the remote device communicably coupled to the client device; (Col 9, lines 4-5: when user input is required, keyboard(s) are displayed; form of indication for keyboard(s) being needed)
 in response to receiving the indication, opening a soft keyboard on the client device; (Col 9, lines 35-64: touchscreen keyboard displayed on first (form of a client))
establishing, on the remote device, a remote overlay view, …the remote overlay view configured to display the soft keyboard of the client device. (FIG 10B; Col 9, lines 35-64: Both devices share the same kind of touchscreen keyboard. A virtual IME (keyboard) of the first’s IME is rendered on the second device. Since the devices are not physically connected, one device is viewed as client and the other as a remote device) the remote overlay comprises a soft keyboard having a keyboard position and dimension information differing than the remote keyboard position and dimension information
transmitting text received via the soft keyboard on the client device to the remote device.(FIG 10D)
However, the Qui fails to specifically disclose the remote device receiving position and dimension information for the soft keyboard on the client and displaying/establishing on,  the remote device, a remote overlay view in accordance with the position and dimension information wherein the remote overlay view displays  the soft keyboard according with the position and dimension information. However, FIG 10A-E of Qiu shows images of client device and the remote device used. The figures show both devices appear to be identical in shape and size wise. In addition, both devices appear to have the same screen size/dimensions. In addition, both phones show the virtual keyboard being displayed in the same position/location and being similar in size. Based on the appearance of the devices shown in FIGs 10A-E, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the client and remote devices shown are the same smartphone. Thus, both devices would have the same display characteristics and display settings for GUI elements (i.e. a keyboard being a certain size and placed at a certain position on each device). Using the same phones for sharing GUI elements would reduce the time and resources needed for conversion between sharing data.  Furthermore, 10A-E show that the function of the first soft keyboard on a first device being sent to the second device overlaying the second’s soft keyboard.  FIG10C-D show the overlay of the first keyboard on top of the second’s keyboard wherein the overlay of the first keyboard is smaller than the second’s keyboard. This shows the overlay of the first keyboard position and dimension information differs from the second keyboard position and 
Furthermore, Qui fails to specifically disclose resize(ing) user interface elements according to the position and dimension information such that the user elements are visible and not backed from view by the displayed soft keyboard. It is noted that according FIG 3B and 3C from application specification, resizing the user interface elements appears to be resizing the window containing the form/webpage, itself, not the elements of the webpage, such that the keyboard does not overlap the window itself in anyway. Thus, Burgess discloses when the onscreen keyword is displayed, a browser window displaying a webpage is resized such that the displayed onscreen keyboard does not overlap the browser window. (0109) As shown from the transition of FIG 11v to 11w, the drawings show the display of the window, of which webpage is being display in, is resized and repositioned so such the popup keyboard does not overlap the window (of the webpage) in anyway. 11V shows window 1102 (See FIG 11A which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qiu et al with the features disclosed 
	Therefore, in conjunction, the combination of the cited art teaches receiving, by the remote device, position and dimension information for the soft keyboard on the client device and establishing, on the remote device, a remote overlay view in accordance with the position and dimension information, wherein the remote overlay view is configured to display the soft keyboard of the client device and to resize user interface elements in accordance with the position and dimension information such that the user elements are visible and not blocked from view by the displayed soft keyboard; and transmitting text received via the soft keyboard on the client device to the remote device.
	However, the cited art fails to specifically disclose wherein the remote device and the client device have differing: keyboard layouts; keyboard position and dimension information; keyboard correction, completion, suggestion, or prediction algorithms; manufacturing vendors, and combinations thereof. However, Copper discloses connecting a mobile device to a remote device wherein the a copy of the keyboard (which is shown on the mobile device) is shown the screen of the remote device. The video shows an android mobile device by htc (0:16) and an apple device which are connected; therefore, forming a network connection.(0:20; see page 1) Thus, these devices differ in manufacturing vendors.

    PNG
    media_image1.png
    786
    1432
    media_image1.png
    Greyscale

(0:16 shows the mobile device being an Android phone manufactured by HTC) 

    PNG
    media_image2.png
    786
    1432
    media_image2.png
    Greyscale

(0:20 shows the Apple device)




    PNG
    media_image3.png
    786
    1432
    media_image3.png
    Greyscale

Thus, these devices differ in keyboard position and dimension information and manufacturing vendors. 
(2:41: shows the devices having the different keyboard position and dimension information of the soft keyboard)

As per dependent claim 3, Qiu et al discloses authenticating the user accessing the remote network through a remote server coupled to the client device;(FIG 7; Col 6, lines 40-57)  and sending a streaming request to the remote server for interacting with an application executing on the remote device. (FIG 7, 8; Col 6, lines 40-57)
As per dependent claim 4, Qiu et al discloses creating a local text field on the client device that mirrors a remote text field on the remote device, the local text field being hidden from display. (FIG 10B-D; Col 10 lines 6-8: the local text field is not displayed on the second device since the second device has its own text field)
As per dependent claim 5, Qiu et al discloses synchronizing content of the local text field and the remote text field (FIG 10D; Col 9, line 65 – Col 10, line 8: The second text field mirrors/mimic the text that is entered in the local text field. Text that entered in the first field results in the same text being automatically placed in the second text field. A form of the fields being synchronized) 
As per independent claim 7, Claim 7 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Qiu et al discloses the additional limitations:
a client device having computing processor operable to display a local keyboard image coupled to the remote network connection; (FIG 1, 7, 10B)
a remote device having a computing processor and an application for executing remote access the virtual keyboard coupled to the remote network connection; (FIG 1, 7, 9, 10B)
 remote server for storing an instance associated with a specific user and providing the remote device with such instance. (FIG 7; Col 6, lines 40-57: User logs in via server and information of the user sent to the second device)
As per dependent claim 8, Qiu et al discloses the client device further comprises a remote display for displaying contents of a screen of the remote device. (Abstract; Col 3, lines 39-54)
As per dependent claim 9, Qiu et al discloses a local text field, and wherein the local text field is synchronized with the remote text field (FIG 10D; Col 9, line 65 – Col 10, line 8: The second text field mirrors/mimic the text that is entered in the first text field. Text that entered in the first field results in the same text being automatically placed in the second text field. A form of the fields being synchronized) 
As per independent claim 11, Claim 11 recites similar limitations as in Claim 1 and is rejected under similar rationale.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al in further view of  Burgess in view of Copper in further view of Applicant’s Admitted Prior Art (hereinafter as AAPA)

It would have been obvious to one skilled in the art before the effective filing date of Applicant’s claimed invention to modified the cited art with the teaching of AAPA since it would have provided the benefit of scalability, fault-tolerance, and responsive collaborative editing across an unreliable network

Claim 10 remains rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al in further view of  Burgess in view of Copper in further view of Kolb et al (US 7454660, 2008)
As per dependent claim 10, the cited art fails to specifically disclose the local text field includes at least one of a scaler, matrices, and image mirrors coupled with the server. However, Kolb et al discloses the server receiving entered text from a text field and converting the data into a standard (different) format. This is analogous to the example used in Applicant’s specification. Thus, the field contains a scaler couple with the server. (FIG 3, step 302-306, 311; Col 4, lines 45-48; Col 6, lines 4-15)
. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 11 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177